Citation Nr: 1116763	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-48 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran and his wife testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's March 2011 hearing before a Veterans Law Judge, the Veteran and his wife indicated that his service-connected posttraumatic stress disorder was worse than indicated during his most recent VA examination in January 2010.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  As the Veteran has indicated that his service-connected disability is worse than at the time of the last examination, and because VA treatment records indicate the possibility of such a worsening, the Board finds that a new examination is necessary to reach a decision in this case.  

In addition, during the March 2011 hearing the Veteran indicated that he has been in receipt of Social Security Administration (SSA) benefits based, at least in part, on his psychiatric disorder.  The claims file does not reflect that efforts have been made to obtain these records.  Accordingly, efforts to obtain SSA records are required pursuant to 38 C.F.R. § 3.159(c)(2)(2010).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Social Security Administration, and all records associated with the grant of disability benefits to the Veteran should be requested. All records obtained pursuant to these requests must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should also obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

3.  The Veteran should be afforded an appropriate examination to determine the severity of his posttraumatic stress disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  A clear rationale for all opinions is necessary and a discussion of the facts and principles involved would be of consideration assistance to the Board.  

4.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted and whether any further additional development, including a new VA examination, is justified.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



